                                                                                Case 3:16-cv-03463-WHA Document 229
                                                                                                                230 Filed 12/03/19 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   STRAIGHT PATH IP GROUP, INC.,                                No. C 16-03463 WHA
                                                                         11                                                                No. C 16-03582 WHA
United States District Court




                                                                                             Plaintiff,
                                                                         12
                               For the Northern District of California




                                                                                v.
                                                                         13   CISCO SYSTEMS, INC.,
                                                                         14                  Defendant.                                    ORDER APPOINTING
                                                                         15                                                                SPECIAL MASTER

                                                                         16   STRAIGHT PATH IP GROUP, INC.,

                                                                         17                  Plaintiff,

                                                                         18     v.

                                                                         19   APPLE INC.,

                                                                         20                  Defendant.
                                                                                                                         /
                                                                         21
                                                                         22          In this dispute over the reasonable amount of attorney’s fees and costs to award,

                                                                         23   ATTORNEY MATT BORDEN IS HEREBY APPOINTED AS A SPECIAL MASTER.

                                                                         24                                   *              *            *

                                                                         25          A prior order dated November 20 notified both sides that the Court was inclined to

                                                                         26   appoint Attorney Matt Borden as a special master to resolve their dispute over the

                                                                         27   reasonableness of defendants’ requested fees and costs, and gave both sides until November 25

                                                                         28   to object or request to be heard (Straight Path IP Group, Inc. v. Cisco Systems, Inc., No. C 16-
                                                                              03463, Dkt. No. 226, Straight Path IP Group, Inc. v. Apple Inc., No. C 16-03582, Dkt. No.
                                                                                Case 3:16-cv-03463-WHA Document 229
                                                                                                                230 Filed 12/03/19 Page 2 of 3



                                                                          1   245). Attorney Borden conducted a conflicts check for potential grounds for disqualification
                                                                          2   and, by special accommodation of the Court, has agreed to serve at the reduced rate of $200 per
                                                                          3   hour. Neither side objects to his appointment (Cisco, Dkt. No. 227, Apple, Dkt. No. 246).
                                                                          4          Accordingly, it is hereby ordered:
                                                                          5          1.      ATTORNEY BORDEN IS HEREBY APPOINTED AS A SPECIAL MASTER to
                                                                          6   determine, with all reasonable diligence, the reasonable amount of attorney’s fees and costs to
                                                                          7   which Apple and Cisco are entitled. He shall have all powers set forth in Federal Rule of Civil
                                                                          8   Procedure 53(c) with respect to this dispute but shall not revisit prior rulings in this case.
                                                                          9          2.      The procedure set forth in the prior order dated November 20 (Cisco, Dkt. No.
                                                                         10   226, Apple, Dkt. No. 245), to which neither side objected, is incorporated into and deemed a
                                                                         11   part of this order. As noted in another prior order dated November 20 (Cisco, Dkt. No. 225,
United States District Court




                                                                         12   Apple, Dkt. No. 244) by DECEMBER 5 AT NOON, the parties shall provide the special master
                               For the Northern District of California




                                                                         13   with copies of all documents relevant to this dispute in a tabbed binder sent by mail, along with
                                                                         14   electronic text-searchable copies of all such documents. Parties shall direct their mail to:
                                                                         15                  Matt Borden
                                                                                             BraunHagey & Borden LLP
                                                                         16                  351 California Street, 10th Floor
                                                                                             San Francisco, CA 94104
                                                                         17
                                                                         18          3.      By MARCH 4, 2020 AT NOON, the special master shall file a written report and
                                                                         19   recommendation that includes his proposed findings and the recommended award of attorney’s
                                                                         20   fees and costs to which Apple and Cisco are entitled. His report should identify all amounts
                                                                         21   disallowed and state whether the amounts disallowed qualify as the basis for further trebling
                                                                         22   and deduction of the treble amount, as per the order granting the motion for fees.
                                                                         23          4.      Any objections to or motions regarding the special master’s report and
                                                                         24   recommendation must be filed by MARCH 18 AT NOON, to be heard on the normal 35-day track,
                                                                         25   and shall not exceed 25 PAGES in length. The response to any such objection or motion shall be
                                                                         26   due SEVEN DAYS from the filing thereof and shall also not exceed 25 PAGES in length. No reply
                                                                         27   briefing, please.
                                                                         28


                                                                                                                                 2
                                                                                Case 3:16-cv-03463-WHA Document 229
                                                                                                                230 Filed 12/03/19 Page 3 of 3



                                                                          1           5.     The Court will then review and consider any timely objections to or motions
                                                                          2   regarding the special master’s report and recommendation pursuant to Rule 53(f). An order on
                                                                          3   this dispute over attorney’s fees will follow.
                                                                          4           6.     Ex parte communications with the special master should be avoided if possible.
                                                                          5   Any objection to an ex parte communication or motion to disqualify must be filed within SEVEN
                                                                          6   CALENDAR DAYS      of discovery.
                                                                          7           7.     Objections to this order shall be filed by DECEMBER 9 AT NOON. Any proposed
                                                                          8   modification to this order must be promptly raised in a joint letter brief, not to exceed THREE
                                                                          9   PAGES   in length, to be filed only after the parties have met and conferred — either in person or
                                                                         10   telephonically — under the special master’s supervision.
                                                                         11           8.     Attorney Borden must indicate his acceptance of this reference as a special
United States District Court




                                                                         12   master by signing and filing the below statement:
                               For the Northern District of California




                                                                         13
                                                                                      I ac
                                                                                        accept
                                                                                             p tthis
                                                                                         cceept  hiis appointment
                                                                                                      appo
                                                                                                      ap     tment and reference.
                                                                                                         p intm
                                                                         14
                                                                         15
                                                                                      MATTT BOR
                                                                                        ATT  ORDEN
                                                                                             ORDE
                                                                                                DE
                                                                                                DEN
                                                                                                 EN
                                                                         16           SPECIAL MASTER
                                                                         17
                                                                                      IT IS SO ORDERED.
                                                                         18
                                                                         19
                                                                              Dated: December 3, 2019.
                                                                         20                                                             WILLIAM ALSUP
                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
